718 S.E.2d 373 (2011)
STATE
v.
Paul Brantley LEWIS.
No. 386PA10-1.
Supreme Court of North Carolina.
September 6, 2011.
Joan M. Cunningham, Assistant Attorney General, for State of North Carolina.
Staples S. Hughes, Appellate Defender, Benjamin Dowling-Sendor, Assistant Appellate Defender, for Lewis, Paul Brantley.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Jerry Wilson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 6th of September 2011 by Defendant to Deem Appellee's Brief Timely Filed:
"Motion Allowed by order of the Court in conference, this the 6th of September 2011."